DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election of Group III Claims 10-20 without traverse in the reply filed on 05/23/2022 is acknowledged. Claims 1-9 of Groups I and II are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor ora joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AlA 35 U.S.C. 112, the applicant), regards as the invention.
-Claim 10 recites “the determination” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
 
Claims 11-20 are rejected by virtue of their dependence to claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lambert et al. (US 2020/0291838).
Regarding claim 10, Lambert discloses a method, comprising: 
predicting a sulfur exposure of one or more copper-zeolite catalysts (see par. [0027]) deployed in an exhaust aftertreatment system (see par. [0059]);
 comparing the predicted sulfur exposure to a predefined sulfur exposure threshold; and responsive to the determination, heating the exhaust aftertreatment catalyst to a predefined heat treatment temperature for a predefined time period (see par. [0067]) to desulfate the one or more copper- zeolite catalysts.



Regarding claim 11, Lambert the method of claim 10, Lambert further discloses wherein predicting the sulfur exposure is based on at least a type of fuel combusted by the engine (sulfur content of fuel supplied to the engine) (see par. [0059]).

Regarding claim 12, Lambert discloses the method of claim 10, Lambert further discloses wherein the predefined heat treatment temperature is a range of approximately 500°C to 700°C (above 500oC) (see Fig. 5A, par. [0067]).

Regarding claim 13, Lambert discloses the method of claim 10, Lambert further discloses determining a status of the copper-zeolite catalysts based on the comparison of the predicted sulfur exposure to the predefined sulfur exposure threshold (see par. [0067]).

Regarding claim 14, Lambert discloses the method of claim 10, Lambert discloses determining a status of the copper-zeolite catalysts based on one or more fault indicators regarding a NOx amount in exhaust gas leaving the exhaust aftertreatment system being above a predefined high NOx amount threshold (see par. [0032, 0035]).

Regarding claim 15, Lambert discloses the method of claim 10, Lambert further discloses in response to the comparison indicating that the predicted sulfur exposure of the copper-zeolite catalysts is below the predefined sulfur exposure threshold (NO in step 418) (Fig. 4) bypassing a desulfation regeneration event for the copper zeolite catalysts.

Regarding claim 16, Lambert discloses the method of claim 10, Lambert furher discloses in response to the comparison indicating that the predicted sulfur exposure of the copper-zeolite catalysts is at or above the predefined sulfur exposure threshold (“YES” in step 418) (Fig. 4), initiating a desulfation regeneration event (see step 420) (Fig. 4, par. [0067]).

Regarding claim 17, Lambert discloses the method of claim 16, Lambert further discloses in response to initiating the desulfation regeneration event, setting a fault code (see par. [0035].

Regarding claim 18, Lambert discloses the method of claim 16, Lambert further discloses  in response to initiating the desulfation regeneration event, causing a reductant doser to increase reductant dosing relative to an immediately prior reductant dosing amount (see par. [0043]).

Regarding claim 19, Lambert discloses the method of claim 16, Lambert further discloses starting a timer at an initiation of the desulfation regeneration event and stopping the desulfation regeneration event based on the timer indicating that the desulfation regeneration event duration is at or above the predefined time period (see par. [0071]).

Regarding claim 20, Lambert discloses the method of claim 16, Lambert further discloses starting a timer based on a temperature of exhaust gas increasing a predefined amount relative to the temperature of the exhaust gas before increasing the temperature of the exhaust gas at the initiation of the desulfation regeneration event (see par. [0071]), and stopping the desulfation regeneration event based on the timer indicating that the desulfation regeneration event duration is at or above the predefined time period (see step 428 in Fig. 4, par. [0071]).



Claim(s) 10-12, 14, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Mital et al. (US 2019/0101034).
Regarding claim 10, Mital discloses a method, comprising: 
predicting a sulfur exposure of one or more copper-zeolite catalysts deployed in an exhaust aftertreatment system (see par. [0030, 0052]); comparing the predicted sulfur exposure to a predefined sulfur exposure threshold; and responsive to the determination, heating the exhaust aftertreatment catalyst to a predefined heat treatment temperature for a predefined time period (see par. [0054]) to desulfate the one or more copper- zeolite catalysts.

Regarding claim 11, Mital discloses the method of claim 10, Mital further discloses wherein predicting the sulfur exposure is based on at least a type of fuel combusted by the engine (i.e. ultra low sulfur fuel) (see par. [0052]).

Regarding claim 12, Mital discloses the method of claim 10, Mital further discloses wherein the predefined heat treatment temperature is a range of approximately 500°C to 700°C (see par. [0004, 0042]).

Regarding claim 14, Mital discloses the method of claim 10, Mital further discloses  determining a status of the copper-zeolite catalysts based on one or more fault indicators regarding a NOx amount in exhaust gas leaving the exhaust aftertreatment system being above a predefined high NOx amount threshold (see par. [0041]).

Regarding claim 16, Mital discloses the method of claim 10, Mital furher discloses in response to the comparison indicating that the predicted sulfur exposure of the copper-zeolite catalysts is at or above the predefined sulfur exposure threshold, initiating a desulfation regeneration event (see par. [0052]).

Regarding claim 17, Mital discloses the method of claim 16, Mital further discloses in response to initiating the desulfation regeneration event, setting a fault code (see par. [0041]).

Regarding claim 18, Mital discloses the method of claim 16, Mital further discloses  in response to initiating the desulfation regeneration event, causing a reductant doser to increase reductant dosing relative to an immediately prior reductant dosing amount (see par. [0043, 0045]).

Regarding claim 19, Mital discloses the method of claim 16, Mital further discloses starting a timer at an initiation of the desulfation regeneration event and stopping the desulfation regeneration event based on the timer indicating that the desulfation regeneration event duration is at or above the predefined time period (see par. [0046]).

Regarding claim 20, Mital discloses the method of claim 16, Mital further discloses starting a timer based on a temperature of exhaust gas increasing a predefined amount relative to the temperature of the exhaust gas before increasing the temperature of the exhaust gas at the initiation of the desulfation regeneration event (see par. [0042]), and stopping the desulfation regeneration event based on the timer indicating that the desulfation regeneration event duration is at or above the predefined time period (see par. [0046]).




					Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747